DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 11/12/2020. 
	Claims 1, 2, 3, 4, 5, 7-14 are currently pending and presented for examination.
Response to Arguments
Applicant’s remarks and amendments filed on 11/12/2020 with respect to prior art rejection have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1,2,3,5,7,8,9,10,11,13,14   are  rejected under 35 U.S.C. 103 as being unpatentable over by Lin et al. (US Pub. No.: US 2012/0018830 A1), in view of Kong et al. (US Pub. No.: US 2005/0285016 A1).
	Regarding claim 1, Lin et al. discloses a semiconductor module (Para 38-40; Figs. 2-4; packaging device 2 includes complementary metal-oxide-semiconductor (CMOS) image sensing device), comprising:
a photosensitive member (Para 38; image sensor 22); at least an electric component (Para 42; conductive material 6); and a molding component (Fig. 4A ; Para 39; supporting seat 21 made by casting or injection molding ) which, completely encloses and separates the photosensitive member and all the electric component from the ambient environment (Fig. 4A; Para 44-46;supporint seat 21 and cover plate 23 separate image sensor and conductive material 6 from the ambient environment  ) ,
wherein the molding component is in direct contact with the photosensitive member, the electric component ( Fig. 4A; Para 42; the conductive ends 224 of the image sensor 22 are respectively and electrically connected by a conductive material 6 to one ends of the metal leads 212 bent and embedded in the recessed step 2113)  , and
wherein the molding component comprises a recess on an opposite side from the photosensitive member to accommodate an optical filter (Fig. 4A;  Para 46; hollow portion 2114; wherein there is transparent cover plate 23 (one of infrared filer glass, plain glass, anti-reflection glass, and blue glass) , the molding component separates 
       However, Lin et al. does not disclose a printed circuit board (PCB) having a first surface; a photosensitive member positioned on the first surface of the PCB; 
       at least an electric component disposed on the first surface of the PCB ; and a molding component, along with the first surface of the PCB, wherein the molding component is in direct contact with the first surface of the PCB.
           Kong et al. discloses   a printed circuit board (PCB) having a first surface (Para 32, 33; The substrate 210a may be a printed circuit board (PCB)and wherein a chip mounted area for the image sensor chip 212 is defined on a top surface of the substrate 210a) ; a photosensitive member positioned on the first surface of the PCB (Para 33; Fig. 2;  A chip mount area (not shown) for the image sensor chip 212 is defined on a top surface of the substrate 210a, and a plurality of interconnection pads 211 electrically connected to the image sensor chip 212 are disposed around the chip mount area (see FIGS. 3A through 3D)) ; 
       at least an electric component disposed on the first surface of the PCB (Para 33; a plurality of interconnection pads 211 electrically connected to the image sensor chip 212 are disposed around the chip mount area (see FIGS. 3A through 3D)); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a PCB for the image sensor to be mounted on and connect the supporting seat (molding component) to the image sensor and PCB as disclosed in Kong et al. for the module disclosed in Lin in order to provide power and control of image sensor while seal the image sensor from the environment to prevent dust from coming in and prevent damage to the device. 
Regarding claim 2, the combination of Lin and Kong discloses wherein the molding component and the first surface of the PCB (Kong; Fig 2; wherein molding in underfiller 260a and top surface substrate 210a surrounds the image sensor 212 and pads 211) collectively covers all surface areas of the photosensitive member and the electric component (Lin; Fig. 4A; wherein the supporting seat 21 covers the four surfaces of image sensor 22, conductive ends 224 and conductive material 6).
Regarding claim 3, the combination of Lin and Kong discloses wherein the photosensitive member has a first, substantially flat surface (Lin; Fig. 4A; Para 42;  
Regarding claim 5, the combination of Lin and Kong discloses the semiconductor module of claim 1, further comprising the optical filter disposed on the molding component allowing light to traverse in the order of the optical filter and the molding component to reach the photosensitive member (Lin; Fig. 4A; Para 46; wherein the transparent cover plate 23 is fixed bonded to the first surface 2111 of the supporting seat 21).
Regarding claim 7, the combination of Lin and Kong discloses the optical filter comprises an optical film, an optical coating, a light-absorbing material applied on the molding component ( Lin; Para 45; the transparent cover plate 23 can be infrared filter glass or blue glass or anti-reflection glass) , or a light-absorbing material mixed into the molding component.
Regarding claim 8, Lin discloses wherein the molding component comprises extensions to provide housing for one or more optical lenses (Fig. 8; a lens module 5 is ) .

Regarding claim 9, Lin does not disclose the semiconductor module of claim 1, further comprising at least a wire embedded in the molding component, wherein the wire connects the photosensitive member and the PCB.
Kong discloses disclose the semiconductor module of claim 1, further comprising at least a wire embedded in the molding component, wherein the wire connects the photosensitive member and the PCB (Para 32, 36; Fig. 2; wherein wires 216 that electrically connect the interconnection pads 211 of substrate 210a to the bonding pads 215 on the image sensor 212; wherein the image sensor is a wire bonding type, includes the substrate 210a, the image sensor chip 212 and the wires 216).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include utilize wire to connect the PCB and image sensor as disclosed in Kong for the module disclosed in Lin in order to provide power and operate the image sensor.
Regarding claim 10, Lin discloses the semiconductor module of claim 1, wherein the molding component comprises polyvinyl methacrylate, polystyrene, polyester, polycarbonate, poly-4-methylpentene-1, polyacrylate, transparent epoxy resin (Para 15; the supporting seat is made of one of glass reinforced epoxy, polyimide, resin, poly(p-phenylene oxide), and a ceramic substrate ) , tris(l-aziridinyl) phosphine oxide (APO) resin, ZEONEX resin, ARTON resin, or any combination thereof.

Regarding claim 13, Lin discloses an image-sensing device, comprising one or more lens disposed in a lens assembly connected to the semiconductor module of claim 1 (Fig. 8;   Para 51; lens set 52 within lens module 5 and lens module 5 is coupled to supporting seat 21a of the packaging device 2a).  
Regarding claim 14, Lin does not disclose a method of preparing the semiconductor module of claim 1, comprising: 
enclosing the PCB comprising the photosensitive member and the electric component positioned on the first surface of the PCB in a mold having an opening; and injecting a molding material through the opening into the mold and allowing the molding material to form the molding component encapsulating the sensitive member and the electric component on the PCB.
           Kong discloses a method of preparing the semiconductor module of claim 1, comprising: enclosing the PCB comprising the photosensitive member and the electric component positioned on the first surface of the PCB in a mold having an opening (Fig. 
      injecting a molding material through the opening into the mold and allowing the molding material to form the molding component encapsulating the sensitive member and the electric component on the PCB (Para 46,47; wherein the underfiller 260a completely fills in the space and is made of a molding resin while housing body 220 may be easily formed using injection molding).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include enclose PCB comprising image sensor and the substrate and utilize injection molding as disclosed in Kong for the module disclosed in Lin in order to seal the image sensor and the conductive components to prevent dust from coming in and prevent damage of the module
Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub. No.: US 2012/0018830 A1), in view of Kong et al. (US Pub. No.: US 2005/0285016 A1), and further in view of Davis et al.  (US Pub. No.: US 2014/0300805 A1).
	Regarding claim 4, Lin et al. does not discloses a second optical filter disposed an optical filter disposed on the photosensitive member and encapsulated between the photosensitive member and the molding component, allowing light to traverse in the order of the molding component and the optical filter to reach the photosensitive member.

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further include an optical filter in a lens holder and adjust opacity of optical filter as disclosed in Davis for the lens housing disclosed in the combination of Lin and Kong in order to further control and adjust the light that enters into the housing and molding resin and control how much light image sensor can obtain in order to give user the option to choose the right amount of light for exposure to improve image quality in additional to the optical filter disposed on the image sensor disclosed in Kong.
Regarding claim 12, Lin and Kong does not disclose the non-transparent cover is adjustable to adjust the amount of light entering into the molding component.
Davis discloses the optical filter is adjustable to adjust the amount of light entering into the lens housing (Para 56-58; Fig. 3; optical filter 102 can be controlled to be at a maximum opacity level or at its maximum level of transmissivity for different amount of light to enter the lens housing and reach image sensor).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further include an optical filter in a lens . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696